Honorable Tim Curry                             Opinion No.   H-   31
Criminal District Attorney
Tarrant County                                  Re:   Whether Hospital District
Fort Worth,  Texas 76102                              may assume duties and
                                                      functions of city and county
                                                      health departments    and
                                                      related questions concerning
Dear Mr.    Curry:                                    taxation and funding.

     The Tarrant County Hospital District was created by authority of
5 4 of Article   9 of the Texas Constitution and Article 4494n,      Vernon’s
Texas Civil Statutes.      By virtue of the authority contained in Article 3,
s 64 of the Texas Constitution and Article 4413 (32c),(Vernon’s        Texas
Civil Statutes),   the Interlocal   Cooperation  Act, Tarrant County has
contracted to pay the City of Fort Worth $5.000.00         annually to com-
pensate the City, for authorizing     the City Health Officer to assume all
duties and responsibilities     of the County Health Officer.

     Among the services      performed   by the health departments        of Fort
Worth and Tarrant County are restaurant,          meat, milk, sewage, water
and other “regulatory”      inspections.   “Non-regulatory”       services   per-
formed include the operation and maintenance           of a venereal disease
clinic, vaccinations    for communicable     diseases,    etc.   Officials of the
City and the County are considering       the possibility   that the Hospital
District may assume the health duties and services,            thus prompting
your questions,    the first of which is:

        “Is Article 4494n, Vernon’s    Ann. Civ. St. sufficiently
        broad to authorize the Tarrant County Hospital District
        to absorb the regulatory   and non-regulatory   health
        services   currently being executed and enforced by the
        health departments   of Fort Worth and Tarrant County? ‘I

     Your question cannot be given a categoric  answer.  Section 4 of
Article 9 of the Constitution of Texas provides that the Legislature




                                       p. 130
  ..




The Honorable    Tim   Curry,   page 2        (H-31)




may authorize the creation of county-wide    hospital districts  in counties
having a population in excess of 190, 000 and in Galveston County with
power to issue bonds for the establishment    of “hospitals  or hospital
facilities”. Such a district must be authorized by an election and it
must assume full responsibility  for “providing medical and hospital
care to needy inhabitants of the County”.

    The enabling law enacted pursuant to this constitutional     provision
is Article 4494n,   Vernon’s  Texas Civil Statutes.  It too calls for
creation of a hospital district to provide “for the establishment     of a
hospital or hospital system to furnish medical aid and hospital care
to the indigent and needy persons residing in said hospital district”.

    Neither the Constitution nor Article 4494n defines what is a hospital
or what constitutes providing “medical aid”, “medical   care” or “hospital
care”.

     The Texas Hospital Licensing         Law (Article    4437f. Vernon’s   Texas
Civil Statutes) defines a general hospital as one offering services           and
facilities   requiring “diagnosis,     treatment or care for illness,     injury,
deformity,      abnormality,  or pregnancy”     and maintaining various types
of facilitie8.     A special hospital is defined as one offering services,
facilities,    and beds for individuals who require services        more intensive
than room, board, personal         services  and general nursing care
and which also has certain laboratory         facilities,   etc.

     It is our opinion that the Tarrant County Hospital District       is limited
to the furnishing of hospital services      and the maintenance    of hospital
facilities  and that, ecren if it could be so construed,   Article 4494n cannot
confer any greater authorization       than that contained in the provisions    of
§ 4 of Article 9 of the Constitution.      City of Wichita Falls v. Cooper,
170 S.W.2d 777 (Tex. Civ. App. , 1943, err. ref. ); Dickison v. Woodmen
of the World Life Insurance Society,     280 S.W.2d 315 (Tex. Civ. App. ,
1955, err. ref. ); 12 Tex. Jur. 2d, Constitutional  Law, 5 13, pp. 361-362.

     The regulatory  services  which you describe   in your letter,  including
restaurant,   meat, milk, sewage and water inspections,      would not appear
to fall within any definition of hospital care or facilities  and, in our
opinion, are services    which legitimately  could not be performed    by a
hospital district organized under the provisions    of § 4 of Article 9 of the
Constitution and Article 4494n of the Civil Statutes.



                                         p.    131
The Honorable    Tim   Curry,   page 3   (H-31)




    The non-regulatory     services which you specify,    i. e., operation and
maintenance    of venereal disease clinic, vaccinations     for communicable
diseases,   etc.,  may well be functions falling within the meaning of
“hospital care” and might properly be performed        by the hospital.

     Certainly   5 64 of Article 3 of the Constitution would authorize the
Hospital District to contract with the county government          or other
political subdivisions     for the performance    of governmental    functions
which the Hospital District would otherwise be authorized by the
Constitution to perform.       Article 4413( 32c), the Interlocal   Cooperation
Act and the enabling act adopted under 5 64 of Article 3 of the Constitution,
specifically   includes “public health and welfare”      in the definition of
“governmental      functions and services”.

     However,   0 64 of Article 3 is a general authorization    while 5 4
of Article 9 is a specific authorization    of the creation of hospital dist-
ricts.   To the extent there is any conflict between the provisions,       the
special provision will prevail.     12 Tex. Jur. 2d, Constitutional   Law,
5 28, pp. 372-373    and cases cited.

     Our answer to your first question asking whether Article 4494n is
sufficiently broad to authorize the District to absorb both regulatory
and non-regulatory   health services  currently being executed and
enforced by the health departments    of Fort Worth and Tarrant County,
is “No”, although it is broad enough to authorize absorption of those
which are hospital functions,   as indicated above.

     Your second question is whether the revenues of the Hospital Dist-
rict from taxes levied pursuant to Article 4494n may be spent by the
District    in rendering regulatory     and non-regulatory   health services.
It is our opinion the taxes levied pursuant to Article 4494n must be
limited in their expenditure to purposes within the scope of that
Article and g 4 of Article 9, i. e. , providing of hospitals and hospital
facilities,    medical or hospital care,    etc. , and to the extent, that any
of the regulatory     or non-regulatory    health services   do not fit within
that definition,    the taxes may not be used to provide them.See,        for
instance,     Baylor County Hospital District v. Crosby,       327 S. W. td 445
(Tex.    1959).
                                                .




                                      p. 132
  .-




The Honorable    Tim   Curry,   page 4 (H-31)




    Your third question asks whether revenues of the District from
non-tax sources might be spent in the execution of regulatory       and
non-regulatory    health services.   In view of our answer to your first
question,   that we do not believe the District to be authorized to
engage in activities   other than those specified in the Constitution,
our answer to question three is “NO”,

     Your fourth question asks whether Tarrant County and the City
of Fort Worth (and other cities or political subdivisions)   could
spend taxes from their general funds to contract with the District
under § 64 of Article 3 of the Constitution and Article 4413(32c)of   the
statutes to pay contractual    sums to the Hospital District in exchange
for its assumption   of various health services.

     Again, in view of our answer to the first question,      limiting as it
does the scope of functions which can properly be performed           by the
Hospital District,   our answer to the fourth question must be similarly
limited.    Furthermore,    § 4 of Article 9 of the Constitution    specifically
provides that a hospital district created thereunder      “Fhall assume
full responsibility  for providing medical and hospital care to needy
inhabitants of the county, and thereafter     such counties and cities
shall not levy any other tax for hospital purposes     . . . “. (Emphasis
added).    This, in our opinion, precludes    the expenditure of any other
tax revenues for purposes falling within the allowable       scope of
functions to be performed     by a hospital district.

                                SUMMARY

            A hospital district organized under the authority of
        5 4 of Article 9 of the Constitution may engage only in
        those activities   specifically authorized by the Constitution
        and may not, by contract or otherwise,       assume to render
        services   which are not among those ordinarily     rendered
        by a hospital such as the regulatory     inspection of restaurants,
        meat, milk,     sewage,   and water.

                                      Very   truly yours,




                                          HN L. HILL
                                        ttorney General     of Texas

                                      p.   133
The Honorable   Tim   Curry,   page 5   (H-31)




DAVID M. KENDALL,        Chairman
Opinion Committee




                                    p. 134